DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Response
Applicant’s response and amendment filed on April 27 and May 06 have been acknowledged. They both have been entered, The status of claims are summarized below:
Clams 1-12 and 15 have been canceled.
Claims  13-14 and 16-20 are pending and considered. 
   Claim Rejections - 35 USC § 102
The rejection of Claims 13-20 under 35 U.S.C. 102 (a) (1) based on the publication date as well as  35 U.S.C. 102 (a) (2) based on the earlier filling dated  on as being anticipated by US Patent No. 10,280, 199B2 or US Patent Application publication No. 2019/0202868A1 both to Kim et al. has been withdrawn necessitated by Applicants’ amendment. 
EXAMINER'S AMENDMENT	
Claim 13 (currently amended): In line 5 before “nucleotide sequence of SEQ ID NO: 4” delete “a” and inserted  --- the ----

Claims 13-14 and 16-20 are allowed. 

					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The novelty of the claimed invention is based on an unexpected result a special PEDV vaccine composition and using the same. The composition comprises a component (A) and comment (B) as well as mineral oil-based adjuvants as three separate components, wherein the component (A) is the S1 SPIK protein of modified porcine epidemic diarrhea virus (PEDV) encoded by the nucleic acid sequence consisting of  SEQ ID NO: 3 and the component (B) is just an inactivated porcine diarrhea virus (PEDV) comprising the nucleic acid sequence of SEQ ID NO: 4 rather than a part of the  PEDV with only a part of the viral nucleotide sequence of SEQ ID NO: 4. 
Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648


/BAO Q LI/Primary Examiner, Art Unit 1648